Case 1:18-cv-00300-JAO-WRP Document 67 Filed 06/12/19 Page 1 of 2   PageID #: 367



 TORKILDSON KATZ HETHERINGTON
 HARRIS & KNOREK
 Attorneys at Law, A Law Corporation

  BRIAN W. TILKER               9684-0
  (bwt@torkildson.com)
  ERIK A. RASK                 10808-0
  (ear@torkildson.com)
  700 Bishop Street, 15th Floor
  Honolulu, HI 96813
  Telephone: (808) 523-6000
  Facsimile: (808) 523-6001

  JOHN W. MORRIS (admitted pro hac vice)
  jmorris@mdmc-law.com
  ERIC J. HUGHES (admitted pro hac vice)
  ehughes@mdmc-law.com
  McElroy Deutsch Mulvaney & Carpenter LLLP
  1300 Mount Kimble Avenue, P. O. Box 2071
  Morristown, NJ 07692
  Attorneys for Defendant
  ENDURANCE ASSURANCE
  CORPORATION
                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  SCHNABEL FOUNDATION                    CIVIL NO. CV 18-00300-JAO-WRP
  COMPANY,
                                         STIPULATION FOR DISMISSAL WITH
              Plaintiff,                 PREJUDICE OF ALL CLAIMS AND
                                         ALL PARTIES
        v.

  ENDURANCE ASSURANCE
  CORPORATION,

              Defendant.
Case 1:18-cv-00300-JAO-WRP Document 67 Filed 06/12/19 Page 2 of 2              PageID #: 368



    STIPULATION FOR DISMISSAL WITH PREJUDICE OF ALL CLAIMS
                       AND ALL PARTIES

           Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

  Plaintiff Schnabel Foundation Company (“Plaintiff”) and Defendant Endurance

  Assurance Corporation (“Defendant”), through their undersigned counsel, hereby

  stipulate to the dismissal with prejudice of all claims against all parties in this

  action. There are no remaining claims or parties. Each party is to bear its own

  attorneys’ fees and costs. This Stipulation has been signed by all parties, or their

  respective counsel, who have appeared in this action.


           DATED: Honolulu, Hawaii, June 7, 2019.


        /s/ Corlis J. Chang                       /s/ Brian W. Tilker
  CORLIS J. CHANG                           BRIAN W. TILKER
  RICHARD KALSON (pro hac vice)             ERIK A. RASK
  Attorneys for Plaintiff                   JOHN W. MORRIS (pro hac vice)
  SCHNABEL FOUNDATION                       ERIC J. HUGHES (pro hac vice)
  COMPANY                                   Attorneys for Defendant
                                            ENDURANCE ASSURANCE
                                            CORPORATION

  APPROVED AND SO ORDERED:




   STIPULATION FOR DISMISSAL WITH PREJUDICE OF ALL CLAIMS AND
   ALL PARTIES; SCHNABEL FOUNDATION COMPANY V. ENDURANCE
   ASSURANCE CORPORATION, CIVIL NO. CV 18-00300-JAO-WRP

                                             -2-
  2463131.V1
